    Case 21-01378-LT11            Filed 09/09/21    Entered 09/09/21 10:15:03    Doc 83       Pg. 1 of 1



                                   UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF CALIFORNIA

                                                   Minute Order
Hearing Information:
                                                                                                               0.00
                     Debtor:   WILLY H. SUWANDY & MARLINA LUKMAN
               Case Number:    21-01378-LT11          Chapter: 11
      Date / Time / Room:      THURSDAY, SEPTEMBER 09, 2021 10:00 AM DEPARTMENT 3
       Bankruptcy Judge:       LAURA S. TAYLOR
        Courtroom Clerk:       RUSSELL PALUSO
          Reporter / ECR:      SUE ROSS

Matter:
              MOTION TO EXTEND, OR, IN THE ALTERNATIVE, FOR DISMISSAL, WITHOUT PREJUDICE, OR
              CONVERSION TO A REGULAR SMALL BUSINESS CHAPTER 11 FILED ON BEHALF OF MARLINA
              LUKMAN, WILLY H. SUWANDY



Appearances:

        NO APPEARANCES


Disposition:                                                                                      1.00

        Granted pursuant to the Court's Tentative Ruling. Order to be submitted by Movants.




Page 1 of 1                                                                                   9/9/2021   10:11:55AM
